Matter of Joyce v New York City Dept. of Educ. (2019 NY Slip Op 01183)





Matter of Joyce v New York City Dept. of Educ.


2019 NY Slip Op 01183


Decided on February 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2019

Richter, J.P., Manzanet-Daniels, Kapnick, Gesmer, Oing, JJ.


8437 158793/16

[*1]In re John Joyce, Petitioner-Respondent,
vNew York City Department of Education, et al., Respondents-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Nwamaka Ejebe of counsel), for appellants.
Eisner & Dictor, P.C., New York (Benjamin N. Dictor of counsel), for respondent.

Judgment, Supreme Court, New York County (Manuel J. Mendez, J.), entered April 5, 2017, to the extent appealed from as limited by the briefs, vacating respondents' determination, dated June 21, 2016, which denied petitioner's request for rescission of resignation, and directing respondents to accept petitioner's request, unanimously affirmed, without costs.
On or about August 30, 2011, petitioner resigned his employment as a tenured social studies teacher with respondent New York City Department of Education (DOE). Less than a year later, on or about July 29, 2012, he submitted a request to DOE to rescind his resignation pursuant to Chancellor's Regulation C-205(29). Following an almost 4-year delay by respondents in acting on petitioner's request, and litigation between the parties, and only after petitioner filed a motion for contempt, did respondent Chancellor finally respond to and deny the request. In her letter of June 21, 2016, the Chancellor cited petitioner's unsatisfactory year-end performance rating for the 2010-2011 academic year, a determination that was ultimately annulled by this Court by decision dated May 10, 2018 (see Matter of Joyce v City of New York, 161 AD3d 488 [1st Dept 2018]).
We find that good faith and fairness demand that a decision on a request for rescission of resignation pursuant to Chancellor's Regulation C-205(29) be made within a reasonable time. We reject respondents' suggestion that the Chancellor has the discretion to wait more than three years before making such a decision, without providing a reason for the delay. Supreme Court had directed DOE, in an order issued May 6, 2013, to follow its own stated procedure by accepting the rescission letter and reinstating petitioner (subject only to the Chancellor's
approval, pursuant to the regulation). Respondents' delay was unacceptably long and effectively operated to subvert the court's order.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2019
CLERK